Citation Nr: 0925356	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to a rating in excess of 10 percent for a 
somatoform disorder with complaints of low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June 1989 to November 1989, and served on active duty from 
January 1991 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In September 2005 and 
December 2007, the Board remanded this matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims for service 
connection for scoliosis and for an increased rating for a 
somatoform disorder with complaints of low back pain by 
correspondence dated in December 2001, October 2005, January 
2006, March 2006, July 2006 March 2007, and January 2008.  
The Board finds, however, that as this case must be remanded 
for additional development, a remedial notice for increased 
rating claims should be provided as a result of the recent 
court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board notes that in an April 2007 vocational and 
rehabilitation evaluation, the examiner noted that the 
Veteran had applied for disability benefits from the Social 
Security Administration (SSA).  There is no indication in the 
claims file that the RO ever attempted to obtain the 
Veteran's SSA medical records.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claims.  The claims file reflects that the 
Veteran has received outpatient medical treatment from the 
Charleston VA Medical Center ("VAMC") in South Carolina; 
however, as the claims file only includes records from that 
facility dated up to August 2006, any additional records from 
the facility should be obtained.  (The Board notes that a 
September 2008 record was submitted but without a waiver of 
initial RO consideration.)  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  In particular, the AMC/RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A, 38 C.F.R. 
§ 3.159, and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), are fully complied 
with and satisfied.  

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the Veteran for his scoliosis and 
somatoform disorders and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Charleston VAMC 
in South Carolina, from August 2006 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for scoliosis and entitlement 
to a rating in excess of 10 percent for a 
somatoform disorder with complaints of low 
back pain should be reviewed.  If any 
benefit sought remains denied, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




